Citation Nr: 0706524	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  98-03 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for dysthymic disorder, 
currently characterized as major depressive disorder, 
including as due to an undiagnosed illness as well as 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had an unverified period of active duty training 
from April 1980 to July 1980 and had active service from 
November 1990 to June 1991, including service in the Persian 
Gulf War (PGW), in the Southwest Asia theater of operations.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 decision by the RO in 
Pittsburgh, Pennsylvania, which in pertinent part, denied 
service connection for dysthymic disorder, claimed as post-
traumatic stress disorder, including as due to an undiagnosed 
illness.  

The case was remanded by the Board in November 2000, July 
2003 and June 2004.  The appeal is again REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

An additional remand is required in this matter in order to 
fulfill VA's duty to assist the veteran set forth at 
38 C.F.R. § 3.159 (2006).  

In the June 2004 remand, the Board noted that the veteran 
reported during a December 2003 VA mental disorders 
examination that in early December 2003 he attempted to 
commit suicide and was hospitalized at the Dubois Medical 
Center Inpatient Psychiatric Unit.  The examiner observed 
sutured cuts on the veteran's wrists which appeared 
consistent with this history.  The veteran also reported 
follow up appointments scheduled later in December 2003, and 
in February 2004 with a therapist and psychiatrist in 
Clearfield, Pennsylvania.  The Board seeks to have these 
identified, potentially relevant records associated with the 
claims folder.  

In the Remand, the RO was instructed to contact the Dubois 
Medical Center Inpatient Psychiatric Unit (IPU) as well as 
the veteran's therapist and psychiatrist in Clearfield, 
Pennsylvania, and obtain all treatment records dated December 
2003 to the present.  The RO did contact the veteran and 
records were obtained from the VA's Dubois VA Outpatient 
Clinic.  These did not show the treatment described by the 
veteran in his December 2003 mental health VA examination.  
They did show that the veteran was incarcerated in the 
Clearfield County Jail apparently for a DIU offense from 
approximately February 2004 to at least May 2004, and that he 
could not keep appointments for treatment during that time 
period.  

In a March 2006 note to the file, AMC personnel observed that 
the Dubois IPU was a separate private facility which had not 
yet been contacted.  In April 2006, the AMC contacted the 
veteran by letter, pointed out that he had reported treatment 
at Dubois IPU, and asked him to sign and return an enclosed 
VA Form 21-4142 Authorization and Consent to Release 
Information for each health care provider so that VA could 
obtain treatment information.  

In April 2006, the veteran returned a signed and dated VA 
Form 21-4142 Authorization and Consent to Release Information 
indicating that he authorized sources listed on the front of 
the form to release his medical information.  Unfortunately, 
the veteran wrote a note to the VA on the front of the form, 
indicating that the VA had all of the information regarding 
addresses for his treatment sources, rather than listing the 
name and address of Dubois IPU.  It does not appear that the 
veteran intended to stop his appeal or not provide adequate 
information.  It does appear that he was attempting to 
respond to the AMC letter and did not do so fully and 
accurately.  

Considering the confusion in identifying the facility 
involved, the time that has passed since the initial request 
and the intervening circumstances of the veteran, as well as 
the lack of specificity in the letter sent to the veteran in 
April 2006, the Board is of the opinion that the veteran 
should be provided with an additional opportunity to sign a 
release form to allow the VA to obtain records from Dubois 
IPU.  However, the veteran is instructed that the "duty to 
assist" the veteran in the development of facts pertinent to 
his claim is not a "one-way street."  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).  The veteran must be prepared to meet 
his obligations by cooperating with VA's efforts to acquire 
all medical evidence supporting a claim.  Olson v. Principi, 
3 Vet. App. 480 (1992).

The Board also notes that the veteran's representative argues 
in December 2006 that the condition for which the veteran 
seeks service connection, variously characterized as 
dysthymic disorder and major depressive disorder, should be 
considered on a direct basis, as due to an undiagnosed 
illness, and as secondary to his service-connected disorders 
under 38 C.F.R. § 3.310 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to sign a VA Form 21-4142 
Authorization and Consent to Release 
Information for the Dubois IPU treatment 
in December 2003 as well as for any 
facilities where he had follow-up care, 
including the facility previously 
referred to in Clearfield, Pennsylvania.  
After the releases are signed, the RO 
should obtain and associate with the 
claims folder all of these treatment 
records from Dubois Medical Center 
Inpatient Psychiatric Unit, dated 
December 2003 to the present and all 
follow up treatment reports from the 
veteran's therapist and psychiatrist 
located in Clearfield, Pennsylvania, 
dated December 2003 to the present.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain the records, a notation to that 
effect should be inserted in the file.  
The veteran should be informed of failed 
attempts to procure records.

2.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2006), and 
that all appropriate development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Thereafter, the RO should 
readjudicate the issue on appeal on a 
direct and secondary basis, as well as 
considering the presumptions related to 
Gulf War veterans.  The RO/AMC is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


